DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Claims 84-103 as amended on 48/22/2022 are presently pending and under examination in the instant office action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 84-103 as presently amended are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10,849,938 (Abbott).  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to providing the same and/or substantially similar composition for detoxification of acetaldehyde generated via alcohol intake.
In particular, the pending claims of the instant application are broader than the claims of the issued patent because the pending claims are directed to a product comprising a recombinant bacterial host of heterologous ALDH, wherein the nucleic acid encoding for ALDH is operatively linked to flagellin gene promoter as a recombinant bacterial host of heterologous ALDH used in the method of the issued claims. The issued claims are narrower than the pending claims of the instant application because the claims of the issued patent are directed to a method for alcohol intake related detoxification by administering a composition with a recombinant bacterial host of heterologous ALDH, wherein the nucleic acid encoding for ALDH is operatively linked to flaggelin gene promoter modified by the same genetic modifications as a recombinant bacterial host of heterologous ALDH in the composition of the pending claims. But the depending claims of the instant application are drawn to the same genetic modifications including modifications to FlgM and CsrA genes as a recombinant bacterial host of heterologous ALDH used in the method of the issued claims.
Therefore, the inventions as claimed are co-extensive.
Accordingly, the claimed product and the uses  thereof in the issued patent and in the present application are obvious variants.
Response to Arguments
Applicant's arguments filed on 8/22/2022 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 102 (a)(1) as being anticipated by Yao et al. (Appl Biochem Biotechnol, 2014, 172, pages 2030-2040) has been withdrawn because the cited reference describe that in a composition with a recombinant bacteria heterologous nucleic sequence encoding for aldehyde dehydrogenase is linked/ controlled by T7/Lac promoter but not to flagellin gene promoter.  
Claim rejection under 35 U.S.C. 103 as being unpatentable over Yao et al. (Appl Biochem Biotechnol, 2014, 172, pages 2030-2040), Cutting et al (International Reviews of Immunology, 2009, 28, pages 487-505) and JP 5881352 has been withdrawn in view of Applicants’ argument that cited refences alone or in combination does not teach or suggest an orally compatible engineered bacterial system expressing heterologous ALDH, wherein heterologous nucleic sequence encoding for ALDH is operatively linked with flagellin gene promoter.  
With regard to claim rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 10,849,938 (Abbott) Applicants argue that a lack of unity of invention was established in parent PCT application between several groups of different products. 
This argument is not persuasive because the instant rejection is applied to claims of US 10,849,938 (Abbott), because there was no restriction requirement made during prosecution of 16/048,147 (which is now US 10,849,938 (Abbott)) and because the instant application is not a divisional but a continuation of 16/048,147 (which is now US 10,849,938 (Abbott)).
NO claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 7, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653